
QuickLinks -- Click here to rapidly navigate through this document



[CIBC WORLD MARKETS LETTERHEAD]


Exhibit 10.58


     September 8, 2000

PERSONAL AND CONFIDENTIAL

Andrew F. Pollet
Chairman
STAAR Surgical Company
1911 Walker Avenue
Monrovia, California 91016

Dear Mr. Pollet:

    This letter will confirm the understanding and agreement (the "Agreement")
among CIBC World Markets Corp. (the "Lead Placement Agent"), Adams, Harkness &
HIll, Inc. (the "Co-Placement Agent") (collectively, the "Agents") and STAAR
Surgical Company (the "Company") as follows:

1.Engagement:  The Company hereby engages the Agents as its exclusive agents in
the private placement of one or more classes or series of securities of the
Company to a limited number of sophisticated

investors (the "Investors"), pursuant to the following terms and conditions.
Such securities (the "Securities") may take the form of common stock or other
equity-linked securities. Such placement shall be referred to as the
"Transaction."

Currently, the Company plans to sell up to 1,500,000 shares of it's common
stock. The selection of each of the Investors from a list of potential Investors
and the number of shares sold to each of such Investors shall be mutually agreed
by the Company and the Agents. The number and price of the Securities the
Company shall ultimately agree to sell, pursuant to the Purchase Agreements
(defined below), are entirely within its discretion.

2.The Agents' Role:  The Agents hereby accept the engagement described herein
and, in that connection, agree to:

(a)assist in preparing a private placement memorandum (the "Memorandum")
describing the Company and the Securities;

(b)review with the Company a list of the Investors to whom the Memorandum will
be provided;

(c)prepare other communications to be used in placing the Securities, whether in
the form of letter, circular, notice or otherwise, and

(d)assist and advise the Company with respect to the negotiation of the sale of
the Securities to the Investors.



3.Due Diligence:  It is understood that the Agents' assistance in the
Transaction will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as the Agents deem appropriate under
the circumstances (such investigation hereinafter to be referred to as "Due
Diligence") and the approval of each Agents' internal committees. Each Agent
shall have the right, in

its sole discretion, to terminate its involvement in the Transaction if the
outcome of the Due Diligence is not to its satisfaction or if approval of its
internal committees is not obtained. The termination by any one of the Agents
shall not be imputed to the other Agents. If both Agents exercise their
discretion to terminate their involvement in the Transaction, then this
Agreement will terminate ("Early Termination").

1

--------------------------------------------------------------------------------

4.Term; Exclusivity:  The term of the Agreement shall extend from the date
hereof until the earlier of September 8, 2001 or Early Termination, and that
during the term of this Agreement: (1) the Company will not, and will not permit
its representatives to, other than in coordination with the Lead Placement
Agent, contact or solicit institutions, corporations or other entities as
potential purchasers of the Securities and (ii) the Company will not pursue any
financing transaction which would be in lieu of a Transaction. Futhermore, the
Company agrees that during the term of the Agreement all inquiries, whether
direct or indirect, from prospective Investors will be referred to the Lead
Placement Agent and will be deemed to have been contacted by the Lead Placement
Agent in connection with the Transaction. The Company may reject any potential
Investor if in its discretion, the Company believes that the inclusion of such
Investor in the Company would be incompatible with the best interests of the
Company. The Company shall not be obligated to sell the Securities or to accept
any offer thereof, and the terms of such Securities and the final decision to
issue the same shall be subject to the discretionary approval of the Company.

Any party may terminate its engagement at any time by giving the other parties
at least thirty (30) days prior written notice of such termination, at which
time the Company shall reimburse the Agents for all reasonable expenses
incurred, in accordance with Paragraph 9 hereof. The Company agrees to pay the
Agents any fees specified in Paragraph 8 if the events specified therein shall
occur during the term of this Agreement or within twelve months after the
termination or expiration of this Agreement. Any obligation pursuant to this
Paragraph 4 shall survive the termination or expiration of this Agreement.

No offers or sales of any securities of the same or similar class as the
Securities will be made by the Company or any affiliate during the six-month
period after the completion of the offering of the Securities in each case
except in compliance with the registration requirements of the Securities Act of
1933, as amended, or an exemption therefrom (the "Securities Act").

5.Best Efforts:  It is understood that the Agents' involvement in the
Transaction is strictly on a best efforts basis and that the consummation of the
Transaction will be subject to, among other things, market conditions.

6.Information:  The Company shall furnish, or cause to be furnished, to the
Agents and to the Investors all information reasonably requested by the Agents
for the purpose of rendering services hereunder or in connection with the
purchase of the Securities, including the Memorandum (and together with all such
other information, the "Information"). In addition, the Company agrees to make
available to the Agents upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that the Agents (a) will use and rely on the information (including
the Memorandum that will be delivered to each of the Investors) and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Memorandum or the Information and such other information; and (c) will not
make an appraisal of any of the assets or liabilities of the Company.

The Company represents and warrants to the he Agents that: (i) all such
information, including the Memorandum, any documents attached as exhibits
thereto and/or incorporated by reference therein, and any communications
prepared pursuant to paragraph 2(a) above, will be true and accurate in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made in the light of the circumstances under which they were made,
not misleading and (ii) any projected financial information or other
forward-looking information which the Campany provided to the

2

--------------------------------------------------------------------------------

Agent will be made by the Company in good faith, based on management's best
estimates then available and based on facts and assumptions which the Company
believes to be reasonable. The Company agrees that, upon reasonable request, it
will meet with the Agents or its representatives to discuss all information
relevant for disclosure in the Memorandum and will cooperate in any
investigation undertaken by the Agents thereof, including any document included
or incorporated by reference therein.

7.Company's Responsibilities, Representations and Warranties:

(a)The sale of Securities to any Investor will be evidenced by a purchase
agreement ("Purchase Agreement") between the Company and such Investor in a form
reasonably satisfactory to the Company and the Agents. Prior to the signing of
any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquires from prospective
investors.

(b)The selling price of the Securities to be issued and sold by the Company
pursuant to the Purchase Agreements will be specified in writing by the Agents
on behalf of the Company to the prospective investors prior to the execution of
the Purchase Agreements, subject to the Company's approval.

(c)The Company will perform the covenants set forth in the Purchase Agreements.
The Purchase Agreements will require the Company to file, as soon as practicable
after it has signed and delivered such Purchase Agreements (the "Closing") but
in any event no later than two weeks following the Closing, a registration
statement with the Securities and Exchange Commission (the "SEC") for the resale
from time to time of the Securities to be issued pursuant to such Purchase
Agreements (the "Registration Statement"). The Company will not modify any such
Purchase Agreements, nor will it execute and deliver any additional Purchase
Agreements after the time it has filed the Registration Statement.

(d)The Company (i) represents and warrants that the representations and
warranties contained in the Purchase Agreements will be true and correct in all
respects on the date of such Purchase Agreements and on the Closing Date and
(ii) agrees that the Agents shall be entitled to rely on such representations
and warranties as if they were made directly to the Agents.

(e)The Company agrees that the Company shall have sole responsibility for
ensuring that the sale of Securities contemplated by this Agreement shall be
exempt from registration requirements of the Securities Act, and will otherwise
comply with the securities laws of any applicable country or other jurisdiction.
The Company shall not take any action or permit to be taken any action on its
behalf that

would cause such sale of securities to fail (i) qualify for such an exemption,
or (ii) otherwise comply with such securities laws. The Company hereby
represents, warrants and covenants that the Company has not, and agrees that it
will not, directly or indirectly, engage in any form of general solicitation or
general advertising or directed selling efforts.

(f)At the Closing, the Company will cause its independent public accountants to
address and deliver to the Company and the Agents a letter or letters (which
letters are frequently referred to as "Comfort Letters") dated as of the
Closing, which letter or letters shall be in the form reasonably satisfactory to
the agents.

(g)At the Closing, the Company will cause its counsel to address and deliver to
the Company and the Agents (stating that each of the Investors may rely thereon
as if directly addressed to each of them) an opinion satisfactory to the Agents,
dated as of the Closing, with respect to such

3

--------------------------------------------------------------------------------

matters as the Agents and its counsel shall reasonably request, including
opinions customary for transactions of the type contemplated by this Agreement,
including an opinion that the offering and sale of the Securities are not
required to be registered under the Securities Act, as well as an opinion
substantially in the form of Annex A hereto. In rendering such opinion, such
counsel may rely upon the representations and warranties of the purchasers
contained in the Purchase Agreements and upon certificates from officers of the
company as to factual matters.

(h)The Company will cause its outside intellectual property and/or regulatory
counsel to deliver one or more opinions satisfactory to the Agents, dated as of
the Closing, to the Agents regarding such matters as the Agents and its counsel
shall reasonably request. Furthermore, the Company acknowledges that the
Purchase Agreements will require the Company's counsel, its intellectual
property counsel and/or its regulatory counsel to deliver one or more opinions
to the Investors. The Company agrees that the Agents shall be entitled to rely
on any opinions delivered as the Investors in connection with the Transaction
and resale of the Securities under the Registration Statement.

(i)The Company agrees that it will not consummate the sale of the Securities
unless it delivers or causes to be delivered the items described in paragraphs
(f) through (h) above to the Agents at the Closing.

(j)For a period of ninety (90) days from the effective date of the Registration
Statement, the Company will not, without the prior written consent of the Lead
Placement Agent, sell, contract to sell or otherwise dispose of or issue any
securities of the Company, except pursuant to previously issued options, any
agreements providing for anti-dilution or other stock purchase or share issuance
rights in existence on the date hereof, any employee benefit or similar plan of
the Company in existence on the date hereof, or any technology license
agreement, strategic alliance or joint venture in existence on the date hereof
or which the Company may enter into hereafter. This paragraph shall not apply to
the sale of the Company to any third party.

(k)During the time the Registration Statement is effective covering the resales
of any Securities sold to Investors, the Company will furnish to the Agents:

(i)as soon as practicable (but in the case of the annual report of the Company
to its stockholders, within 120 days after the end of each fiscal year of the
Company), one copy of: (a) its annual report to its stockholders (which annual
report shall contain financial statements audited in accordance with generally
accepted accounting principles in the United States by a firm of certified
public accountants of recognized standing), (b) if not included in substance in
its annual report to stockholders, its annual report on Form 10-K, (c) each of
its quarterly reports to its stockholders and, if not included in substance in
its quarterly report to stockholders, its quarterly report on Form 10-Q and any
other document or agreement that is incorporated by reference into the
Registration Statement, and (d) the full Registration Statement (the foregoing
in each case, excluding exhibits); and

(ii)upon reasonable request, all exhibits excluded by the parenthetical to the
last clause of the immediately preceding paragraph and all other information
that is generally available to the public.



8.Fees.  As compensation for the services to be rendered by the Agents
hereunder, the Company will pay the Agents at the Closing, by wire transfer of
immediately available funds, from the

4

--------------------------------------------------------------------------------

proceeds of the sale of the Securities, a transaction fee (the "Transaction
Fee") equal to 7.0% of the gross proceeds raised from the sale of the
Securities. 70.0% of the Transaction Fee shall be paid to CIBC World Markets
Corp. and 30.0% of the Transaction Fee shall be paid to Adams, Harkness & Hill,
Inc. Further, the Company will pay the Agents the Transaction Fee if within
twelve months from the termination of this Agreement the Company reaches an
agreement in principle for the sale of the Securities to any Investors which the
Agents previously solicited or sought to solicit (but were not permitted to do
so due to the Company's rejection of such proposed Investors pursuant to the
third sentence of Section 4 hereof) on its behalf or from which the Company has
received any inquiry pursuant to Section 4 hereof. The preceding sentence will
not apply to any securities sold to Pharmacia Corporation. Upon the Company's
request, at the termination or expiration of this Agreement, the Agents will
supply the Company with a list of Investors which the Agents have solicited or
sought to solicit (but were not permitted to do so due to the Company's
rejection of such proposed Investors pursuant to the third sentence of Section 4
hereof) on its behalf. The Company's obligations hereunder shall survive the
termination or expiration of this Agreement.

9.Expense Reimbursement:  In addition to the Transaction Fee, and regardless of
whether the sale of the Securities contemplated hereby is consummated, the
Company agrees to reimburse the Agents for all of its reasonable out-of-pocket
expenses in connection with the performance of its activities under the terms of
this Agreement. Reasonable out-of-pocket expenses include, but are not limited
to, costs such as printing, telephone, telex, courier service, direct computer
expenses, accommodations and travel. The Company will reimburse the Agents for
fees and expenses of legal counsel employed by and for the Agents, if any, in
connection with this Agreement and the engagement hereunder. All such fees,
expenses and costs shall be reimbursed promptly upon submission by the Lead
Placement Agent of the expenses to be reimbursed to each of the Agents. The
parties' obligations under this paragraph shall survive the termination or
expiration of this Agreement. The Agents estimate that the expenses will be
approximately $50,000.

10.Indemnity.  In addition to the fees and reimbursement of expenses provided
for above, the parties agree to the indemnification provisions set forth as
Annex B hereto, which are incorporated herein by reference as if fully set forth
below. The parties' obligations under this paragraph shall survive the
termination or expiration of this Agreement.

11.GOVERNING LAWS:  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

THE COMPANY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, IN NEW YORK, NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS LETTER AGREEMENT OR OUR ENGAGEMENT HEREUNDER.
EACH OF THE COMPANY AND CIBC WORLD MARKETS HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BROUGHT BY OR ON BEHALF OF EITHER
PARTY BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS LETTER AGREEMENT,
OUR ENGAGEMENT HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

12. Confidentiality.  Except as required by law, this Agreement and the services
and advice to be provided by the Agents hereunder, shall not be disclosed to
third parties without the Agents' prior written permission. Notwithstanding, the
Agents shall be permitted to advertise the services it provided in connection
with the private placement subsequent to the consummation of the private
placement. Such expense shall not be reimbursable under paragraph 9 hereof.

5

--------------------------------------------------------------------------------

13.No Brokers:  The company represents and warrants to the Agents that there are
no brokers, representatives or other persons which have an interest in
compensation due to the Agents from any transaction contemplated herein or which
would otherwise be due any fee, commission or remuneration upon consummation of
any Transaction. The Company hereby represents and warrants to the Agents that
during the term of this engagement, the Company will not have, prior to the
Closing, any discussions with any person other than representatives of the
Agents for the purpose of engaging, or considering the engagement of, such
person as a finder or broker in connection with the sale by the Company of the
Securities covered by this letter to prospects in the United States of America
or overseas.

14.Authorization:  The Company and the Agents represent and warrant that each
has all requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.

15.Miscellaneous:  This Agreement constitutes the entire understanding and
agreement between the Company and the Agents with respect to the subject matter
hereof and supersedes all prior understanding or agreements between the parties
with respect thereto, whether oral or written, express or implied. Any
amendments or modifications must be executed in writing by both parties. This
Agreement and all rights, liabilities and obligations hereunder shall be binding
upon and inure to the benefit of each party's successors but may not be assigned
without the prior written approval of the other party. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but such counterparts shall, together, constitute only one instrument.
The descriptive headings of the Paragraphs of this Agreement are inserted for
convenience only, do not constitute a part of this Agreement and shall not
affect in any way the meaning or interpretation of this Agreement.

    The Agents are delighted to accept this engagement and look forward to
working with you. Please confirm that the foregoing correctly sets forth our
agreement by signing the enclosed duplicate of this

7

--------------------------------------------------------------------------------

letter in the space provided and returning it, whereupon this letter shall
constitute a binding agreement as of the date first above written.

    Very truly yours,
 
 
CIBC WORLD MARKETS CORP.
 
 
By:
 
/s/ MICHAEL FEKETE   

--------------------------------------------------------------------------------

Michael Fekete
Managing Director
 
 
ADAMS, HARKNESS & HILL, INC.
 
 
By:
 
/s/ GREGORY BROWN, M.D.   

--------------------------------------------------------------------------------

Gregory Brown, M.D.
Managing Director

ACCEPTED AND AGREED TO
AS OF THE ABOVE DATE:    
STAAR Surgical Company
 
 
By:
 
/s/ ANDREW F. POLLET   

--------------------------------------------------------------------------------

Andrew F. Pollet
Chairman
 
 

8

--------------------------------------------------------------------------------


ANNEX A


    The opinion of counsel to the Company shall be to the effect that nothing
has come to their attention that caused them to believe that either the
Registration Statement of the Company (the "Registration Statement") or the
Private Placement Memorandum (the "Private Placement Memorandum"), each as of
its date (or if any amendment thereof or supplement thereto has been made on or
prior to the date of such opinion, then as of the date of such amendment or
supplement) and as of the Closing, contained or contains an untrue statement of
a material fact or omitted or omits to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading (it being understood no opinion is expressed with respect to the
financial statements and related notes, financial statement schedules and other
financial information included or incorporated by reference therein or omitted
therefrom.)

9

--------------------------------------------------------------------------------


ANNEX B: INDEMNIFICATION


    The Company agrees to indemnify and hold harmless the Agents and their
affiliates and their respective directors, officers, employees, agents and
controlling persons (each such person, including the Agents, an "Indemnified
Party") from and against any losses, claims, damages and liabilities, joint or
several (collectively, the "Damages"), to which such Indemnified Party may
become subject in connection with or otherwise relating to or arising from
(i) any transaction contemplated by this Agreement or the engagement of or
performance of services by an Indemnified Party thereunder or (ii) an untrue
statement or an alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact necessary in order to make a statement
not misleading in light of the circumstances under which its was made, and will
reimburse each Indemnified Party for all fees and expenses (including the fees
and expenses of counsel) (collectively, "Expenses") as incurred in connection
with investigating, preparing, pursuing or defending any threatened or pending
claim, action, proceeding or investigation (collectively, the "Proceedings")
arising therefrom, whether or not such Indemnified Party is a formal party to
such Proceeding; provided, that the Company will not be liable to any such
Indemnified Party to the extent that any Damages are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
will have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Company or any person asserting claims on behalf of the
Company arising out of or in connection with any transactions contemplated by
this Agreement or the engagement of or performance of services by any
Indemnified Party thereunder except to the extent that any Damages are found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Indemnified
Party.

    If for any reason other than in accordance with this Agreement, the
foregoing indemnity is unavailable to an Indemnified Party or insufficient to
hold an Indemnified Party harmless, then the Company will contribute to the
amount paid or payable by an Indemnified Party as a result of such Damages
(including all Expenses incurred) in such proportion as is appropriate to
reflect the relative benefits to the Company and/or its stockholders on the one
hand, and the Agents on the other hand, in connection with the matters covered
by this Agreement or, if the foregoing allocation is not permitted by applicable
law, not only such relative benefits but also the relative faults of such
parties as well as any relevant equitable considerations. The Company agrees
that for purposes of this paragraph the relative benefits to the Company and/or
its stockholders and the Agents in connection with the matters covered by this
Agreement will be deemed to be in the same proportion that the total value paid
or received or to be paid or received by the Company and/or its stockholders in
connection with the transactions contemplated by this Agreement, whether or not
consummated, bears to the fees paid to the Agents under this Agreement;
provided, that in no event will the total contribution of all Indemnified
Parties to all such Damages exceed the amount of fees actually received and
retained by the Agents hereunder (excluding any amounts received by the Agents
as reimbursement of expenses).

    The Company agrees not to enter into any waiver, release or settlement of
any Proceeding (whether or not the Agent or any other Indemnified Party is a
formal party to such Proceeding) in respect of which indemnification may be
sought hereunder without the prior written consent of the Agents (which consent
will not be unreasonably withheld), unless such waiver, release or settlement
includes an unconditional release of Agents and each Indemnified Party from all
liability arising out of such Proceeding.

    The indemnity, reimbursement and contribution obligations of the Company
hereunder will be in addition to any liability which the Company may otherwise
have to any Indemnified Party and will be

10

--------------------------------------------------------------------------------

binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company or an Indemnified Party. The provisions
of this Annex will survive the modification, termination or expiration of this
Agreement.

11

--------------------------------------------------------------------------------

    The Agents are delighted to accept this engagement and look forward to
working with you. Please confirm that the foregoing correctly sets forth our
agreement by signing the enclosed duplicate of this letter in the space provided
and returning it, whereupon this letter shall constitute a binding agreement as
of the date first above written.


 
 
 
 
Very truly yours,
 
 
 
 
CIBC World Markets Corp.
 
 
 
 
By:
 
/s/ MICHAEL FEKETE   

--------------------------------------------------------------------------------

Michael Fekete
Managing Director
 
 
 
 
Adams, Harkness & Hill, Inc.
 
 
 
 
By:
 
/s/ GREGORY BROWN, M.D.   

--------------------------------------------------------------------------------

Gregory Brown, M.D.
Managing Director
ACCEPTED AND AGREED TO
AS OF THE ABOVE DATE:
 
 
 
 
STAAR Surgical Company
 
 
 
 
By:
 
/s/ ANDREW F. POLLET   

--------------------------------------------------------------------------------

Andrew F. Pollet
Chairman

 
 
 
 

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.58
ANNEX A
ANNEX B: INDEMNIFICATION
